Citation Nr: 0119133
Decision Date: 07/23/01	Archive Date: 09/12/01

DOCKET NO. 98-05 335               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for post-traumatic stress
disorder (PTSD).

REPRESENTATION

Appellant represented by: Kenneth M. Carpenter, Attorney

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from August 1972 to January 1976.

This matter comes before the Board of Veterans' Appeals (BVA or
Board) on appeal from a February 1997 rating decision by the St.
Paul, Minnesota, Regional Office (RO) of the Department of Veterans
Affairs (VA).

This case was previously before the Board, and on December 7, 1998,
the Board issued a decision which denied entitlement to service
connection for PTSD. The veteran appealed the Board's December 1998
decision to the United States Court of Appeals for Veterans Claims
(Court), which, by an Order dated October 12, 2000, vacated the
Board's decision denying entitlement to service connection for
PTSD.

In April 2001, additional argument on the veteran's behalf was
received from the veteran's representative.

REMAND

The Court's October 2000 Order noted that the Board's December 1998
decision did not acknowledge a change in 38 C.F.R. 3.304(f) which
took place during the course of the appeal. See Karnas v.
Derwinski, 1 Vet. App. 308, 313 (1991). Currently, service
connection for PTSD requires medical evidence diagnosing the
condition in accordance with 38 C.F.R. 4.125(a), a link,
established by medical evidence, between current symptoms and an
in-service stressor; and credible supporting evidence that the
claimed in-service stressor occurred. 38 C.F.R. 3.304(f). The
provisions of 38 C.F.R. 4.125(a) require that a diagnosis of a
mental disorder conform to the Diagnostic and Statistical Manual,
Fourth Edition (DSM-IV). Prior to March 1997, 38 C.F.R. 3.304(f)
provided that service connection for PTSD requires medical evidence
establishing a clear diagnosis of the condition, credible
supporting evidence that the claimed in service stressor actually
occurred, and a link, established by medical evidence, between
current symptomatology and the claimed inservice stressor. Both
versions of this regulation must be considered in the present case
since the change in regulation became effective during the course
of the veteran's appeal. The Board is of the opinion that further
development of the medical record with regard to a medical
diagnosis of PTSD is necessary.

2 -

Additionally, with regard to the claimed stressors, the Board
observes that where a determination is made that the veteran did
not engage in combat with the enemy, or that the claimed stressor
is not related to combat, the veteran's lay testimony alone will
not be enough to establish the occurrence of the alleged stressor.
In such cases, the record must contain service records or other
corroborative evidence which substantiates or verifies the
veteran's testimony or statements as to the occurrence of the
claimed stressor. See West (Carleton) v. Brown, 7 Vet. App. 70, 76
(1994). However, the Board observes that the requisite additional
evidence may be obtained from sources other than the veteran's
service records. See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).
Appropriate action to attempt to verify the claimed stressors is
necessary.

The Board also notes that on November 9, 2000, the President signed
into law the Veterans Claims Assistance Act of 2000. Veterans
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096
(2000). This newly enacted legislation sets forth notice and
assistance provisions for VA to follow with regard to claims. In
view of the need for further development and action pursuant to the
Court's Order and Joint Remand, review of the record to ensure
compliance with the Veterans Claims Assistance Act of 2000 is also
appropriate.

Accordingly, this case is REMANDED for the following actions:

1. All pertinent VA and private treatment records (not already in
the claims file) should be obtained and made of record. The RO
should also review the claims file and take any necessary action to
comply with the notice/assistance provisions of the Veterans Claims
Assistance Act of 2000.

2. The veteran and his representative should again be contacted and
requested to furnish as much detail as possible (names, dates,
locations, etc.) regarding the claimed stressful events. Regardless
of whether or not

3 -

the veteran and his representative respond, the RO should take such
action as is possible based on the evidence to verify the claimed
stressful events.

3. If and only if a stressor is verified, the veteran should be
scheduled for a special VA examination (if possible, by two
psychiatrists who have not previously examined the veteran) to
determine whether a diagnosis of PTSD is warranted under either the
prior or the current versions of 38 C.F.R. 3.304(f). It is
imperative that the claims file be made available to the examiners
and reviewed by the examiners in connection with the examination.
The examiners must determine whether the diagnostic criteria to
support the diagnosis of post-traumatic stress disorder have been
satisfied. If the diagnostic criteria for post-traumatic stress
disorder are not satisfied, the examiners should so indicate. If a
diagnosis of post-traumatic stress disorder is deemed appropriate,
the examiners should clearly offer an opinion as to whether or not
such PTSD is related to the verified stressor(s). The report of
examination should include a complete rationale for all opinions
expressed.

4. The RO should then review the expanded record and determine if
entitlement to service connection for PTSD is warranted. The RO's
review should include consideration of the previous version of 38
C.F.R. 3.304(f) and the amended version of 38 C.F.R. 3.304(f) which
was made retroactively effective to March 7, 1997. If the benefit
sought is not granted, the@ veteran and his representative should
be furnished a supplemental statement of the case and be afforded
an opportunity to respond. The case should then be returned to the
Board for appellate review.

- 4 -

The purpose of this is to comply with the Court's October 12, 2000,
Order and to also ensure compliance with applicable laws and
regulations, including the Veterans Claims Assistance Act of 2000.
The veteran and his representative are free to submit any
additional evidence and/or argument in connection with the matters
addressed by the Board in this remand.

ALAN S. PEEVY 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

5 -



